DECISION
The application of the above-named defendant for a review of the sentence of Aggravated Kidnapping, 20 years without eligibility for parole; Consecutive to sentence imposed in Glacier County; Sexual Intercourse Without Consent, 20 years, Consecutive to the Aggravated Kidnapping, and Consecutive to sentence imposed in Glacier County; DANGEROUS DESIGNATION, imposed January 10, 1984, on was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to Aggravated Kidnapping, 20 years without eligibility for parole; Consecutive to sentence imposed in Glacier County; Sexual Intercourse Without Consent, 20 years, to be served Concurrently with the Aggravated Kidnapping, and Consecutive to the sentence imposed in Glacier County. The DANGEROUS DESIGNATION will remain in effect for Sexual Intercourse Without Consent sentence.
We wish to thank Dan McCarthy, Attorney from Anaconda, for his assistance to the Defendant and to this Court.
Mark P. Sullivan, Chairman, John S. Henson, Thomas A. Olson